     Case 3:20-cv-00011-MCR-HTC Document 29 Filed 08/17/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


TRACY BLACKWELL,

      Plaintiff,

v.                                               CASE NO. 3:20cv11-MCR-HTC

ANDREW SAUL,
Commissioner of Social Security,

     Defendant.
____________________________/

                                   ORDER

      The magistrate judge issued a Report and Recommendation on July 12, 2021.

ECF No. 28. The parties were furnished a copy of the Report and Recommendation

and afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). I have made a de novo determination of all timely filed

objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
     Case 3:20-cv-00011-MCR-HTC Document 29 Filed 08/17/21 Page 2 of 2

                                                                      Page 2 of 2



      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation, ECF No. 28, is

adopted and incorporated by reference in this Order.

      2.    The decision of the Commissioner is AFFIRMED and this action is

DISMISSED.

      3.    The clerk of court is directed to enter judgment accordingly, pursuant

to sentence four of 42 U.S.C. § 405(g), AFFIRMING the decision of the

Commissioner.

      4.    The Clerk is directed to close this case.

      DONE AND ORDERED on this 17th day of August 2021.




                                       s/  M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:20cv11-MCR-HTC
